DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims1-3, 5-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for preventing replay attacks by managing and correcting authorization token request based on a calculated time difference and error value. Independent claims 1 and 8 recite the uniquely distinct features of “responding to the client terminal with the an error including the time of the authentication and authorization server in a case where it is determined by the determining that at least a predetermined difference is present between an issue time of the signature included in a first authorization token request transmitted by the transmitting and the time of the authentication and authorization server; and transmitting a second authorization token request including the time of the authentication and authorization server to the authentication and authorization server in a case where it is determined by the determining that the error includes the time of the authentication and authorization server; managing, by the client terminal, a time difference between the time of the authentication and authorization server included in the error and a time of the client terminal; and transmitting a third authorization token request including the issue time corrected based on the time difference to the authentication and authorization server”. Independent claims 9, 13 and 14 recite the uniquely distinct features of “receiving a response to the transmitted first authorization token request from the authentication and authorization server; and transmitting, in a case where the received response is an error, a second authorization token request including a time of the authentication and authorization server together with the received error; managing a time difference between the time of the authentication and
authorization server and a time of the client terminal; and transmitting a third authorization token request including the issue time corrected based on the time difference to the authentication and authorization server”. The closest prior arts, Engan et al (US 20190312730) and Gustafsson (US 20170134429), fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437